Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-2008

USA v. Goldberg
Precedential or Non-Precedential: Precedential

Docket No. 07-1048




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Goldberg" (2008). 2008 Decisions. Paper 185.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/185


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                            PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                         No. 07-1048


                             UNITED STATES OF AMERICA

                                               v.

                                  MARVIN GOLDBERG,

                                                    Appellant



                        Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                         (D.C. Criminal Action No. 05-cr-00157)
                         District Judge: Honorable J. Curtis Joyner



                                    Argued June 10, 2008

            Before: AMBRO, CHAGARES and GREENBERG, Circuit Judges

                               (Opinion filed August 8, 2008)


                 ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

       IT IS NOW ORDERED that the published Opinion in the above case filed August 8,
2008, be amended as follows:

       On page 8, in the line before the block quote, insert “existed” after the n-dash, to read
“– existed in order to convict”.
      On page 10, fourth and fifth lines from bottom, replace, in both lines, “where” with
“in which”.

         On page 17, fifth line from bottom of first full paragraph, insert a space after “§”.

         On page 22, line 2 of the block quote, replace double-hyphen with m-dash.

         On page 24, line 7, delete “10 ” from “1098 ” to read “1097-98”.

         On page 25, line 1, delete “10 ” from “1098 ” to read “1097-98”.

                                             By the Court,


                                             /s/ Thomas L. Ambro, Circuit Judge


Dated:       November 6, 2008




                                                2